DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 24 November 2021.  Claims 1-11 and 13-21 are pending. Claims 1-2, 4-11, 13-20 are currently amended.  Claim 12 is cancelled.  Claim 21 is new.   

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 1, 10-11, and 19-20 under 35 USC 112(b) as set forth in the Office Action of 24 August 2021 have been fully considered and are persuasive. As such, the rejection of claims 1, 10-11, and 19-20 as previously presented has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and not all are persuasive. 
Applicant specifically argues that, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical implementation. The claimed subject matter provides a method for generating a digital autonomy map for navigating an autonomous vehicle. The digital autonomy map is utilized by the autonomous vehicle to control and manage the transit operations 
Examiner agrees that claim 1 as amended overcomes the 101 rejection on record in which the abstract idea is integrated into a practical implementation because independent claim 1 positively recites that the autonomous vehicle control transit operation on remaining part of the route based on the updated digital autonomy map. 
However, independent claims 10 and 19 do not recite this step to integrate the abstract idea into practical implementation. The limitation merely recite wherein transit operations on remaining part of the route are controlled based on the updated digital autonomy map. That is, under the broadest reasonable interpretation, are recited at a high level of generality (i.e. as a general action or change being taken based on map data, in other words a driver looking at map (updated map) data and perform manual transit operations on remaining part of the route(s)) and amounts to mere post solution 
Moreover, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 10-11, 13-21 under USC 101 is maintained herein.

Applicant’s arguments with respect to claims 1, 4-5, 7, 9-10, 13-14, 16, and 18 under USC 103 as being unpatnentable over Carlson in view of Park, claims 2-3, 8, 11, and 17 under USC 103 as being unpatnentable over Carlson in view of Park and Gala-Oliveras, claims 6, 15, and 19 under USC 103 as being unpatnentable over Carlson in view of Park and Shimizu, and claim 20 under USC 103 as being unpatnentable over Carlson in view of Park and Shimizu and Kishovskiy have been fully considered but are not persuasive. 
The examiner has carefully considered applicant’s arguments in regards the new features in the claim and the features argued by the applicant and respectfully disagrees. Applicant specifically argues that neither Carlson nor Park teaches receiving… real -time autonomy levels from one or more second autonomous vehicles that are currently… traversing the one or more route segments ahead of the first autonomous vehicle. The Applicant further submits that amended independent claim 10 is also not taught, suggested, or rendered obvious over the references cited in the Office Action at least for the reasons stated above with regard to amended independent claim 1.
 Applicant is reminded that claims must be given their broadest reasonable 
Furthermore, applicant does not seem to provide additional argument against claims 2-3 and 11 other than their dependency of the respective independent claims. Because independent claims 1 and 10 are rejected, none of the dependent claims cure the deficiency of the respective independent claims. As such, dependent claims 2-3 and 11 are also rejected.

It was conceded in the Office Action that: 
Carlson et al as modified by Park et al do not specifically teach wherein the real-time weather information includes at least  real-time  temperature, fog,  light,  humidity, and pollution information ... of the at least one route. 
The Office Action has relied on Shimizu to teach the above-noted deficiencies of Carlson and Park. Shimizu, at   [0093] describes "examples of external factors described by the external data 191 for each candidate route ... the weather conditions that will be experienced while traveling along the particular candidate route (current weather conditions affecting when automated driving is safe or possible along a particular route ; for example , autonomous features are generally less safe in icy, foggy, rainy weather conditions, but more safe in weather that does not adversely affect the friction of the roadway surface);". Shimizu describes receiving external data which comprises weather conditions affecting safety of automated driving. According to Shimzu, such weather conditions are icy, foggy, and rainy weather conditions compared to weather conditions which do not adversely affect friction of road surface. Nowhere does Shimizu, in its entirety, describe receiving the external data which comprises real time temperature and pollution information associated with the road surface. 
Examiner respectfully disagree, applicant is reminded that claims must be given 
Furthermore, The Applicant submits that the combination of Carlson, Park, and Galan-Oliveras does not teach, suggest, or render obvious subject matter of claims 8 and 17, at least, for example, a feature of "the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on ... an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle" as recited in amended dependent claim 8 (emphasis added). Carlson et al as modified by Park et al do not specifically teach wherein the autonomy level ... is further dynamically updated based on an operating state of one or more sensors ... of at least one of the first autonomous vehicle and the one or more second autonomous vehicles. 
Applicant argues that the Office Action has relied on Galan-Oliveras to teach the above-noted deficiencies of Carlson and Park. Galan-Oliveras, at   [0018] describes "the advanced vehicle 102 also includes multiple sensors 106 and a motor/actuator system 108 ... The sensors 106 may also provide sensor health data or other diagnostic data to the vehicle computing device 104" Galan-Oliveras describes providing sensor health to 
Therefore, Galan-Oliveras does not remedy the above-noted deficiencies of Carlson and Park. Therefore, dependent claim 8 is not taught, suggested, or rendered obvious over the combination of Carlson, Park, and Galan-Oliveras. The Applicant submits that dependent claim 17 is also not taught, suggested, or rendered obvious over the combination of Carlson, Park, and Galan-Oliveras at least for the reasons stated above with regard to dependent claim 8. Further, the Applicant respectfully submits that claims 8 and 17 are believed to be patentable based at least on the dependence on one of amended independent claims 1 and 10.
Examiner respectfully disagree, applicant is reminded that claims must be given their broadest reasonable interpretation. Galan-Oliveras specifically at [0011-0012], [0018], [0025-0027], [0031-0035], [0043-0045], and [0062] teaches determining and updating route segment(s) autonomy level by monitoring the autonomous driving factors during a trip of the autonomous vehicle, vehicle capability and/or health data, sensor health data of an advanced vehicle 12 (autonomous vehicle). Galan-Oliveras further teaches that advanced vehicles 102 are capable of performing communication with each other which implies of second autonomous vehicles capable of being around or ahead of a first advanced vehicle and route segment could be determined or updated 
Furthermore, applicant does not seem to provide additional argument against claim 20 other than its dependency of the respective independent claim 19. Because independent claim 20 is rejected, none of the dependent claims cure the deficiency of the respective independent claim. As such, dependent claim 20 is also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a 
Claims 10-11 and 13-21 are rejected under 35 U.S.C. 101 because independent claims 10 and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping. Independent claims 10 and 19 recite determine one or more autonomy levels for the one or more route segments based on the extracted historical autonomy levels, wherein the one or more route segments on the digital autonomy map are tagged with the determined one or more autonomy levels, respectively; dynamically update the one or more autonomy levels of the one or more route segments, respectively, on the digital autonomy map based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein transit operations on remaining part of the route are controlled based on the updated digital autonomy map and select at least one route from one or more routes, wherein the at least one route connects a source location and a destination location of a first autonomous vehicle. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “map server comprising circuitry” and “transportation server comprising circuitry” nothing in the claim(s) element precludes the steps from practically 
The claims recite(s) the additional limitations of extract, from a database server, historical autonomy levels associated with one or more route segments of a route that connects a source location and a destination location of a first autonomous vehicle; generate a digital autonomy map that includes the one or more route segments, wherein the one or more route segments on the digital autonomy map are tagged with the determined one or more autonomy levels, respectively, and wherein the digital autonomy map is utilized by the first autonomous vehicle to control transit operations between the source location and the destination location; receive real-time autonomy levels from one or more second autonomous vehicles that currently traverse the one or more route segments, wherein the one or more second autonomous vehicles traverse 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the extracting, generating, and receiving steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 11, 13-18, and 20-21 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 10-11 and 13-21 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, 10, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US 20180266833 A1) in view of Park et al (US 20200174470 A1). 
With respect to claim 1, Carlson teaches a driving assistance method, comprising (see at least [abstract]): 
extracting, by a map server from a database server, historical autonomy levels associated with one or more route segments a route connecting a source location and a destination location of a first autonomous vehicle (see at least [0011-0013] and [0028-0029]); 
determining, by the map server, one or more autonomy levels for the one or more route segments, respectively, based on the extracted historical autonomy levels (see at least [0011-0013] and [0028-0029]); 
generating, by the map server, a digital autonomy map including the one or more route segments of the route (see at least [0011-0013] and [0028-0029], Carlson et al teaches utilizing stored data in memory (historical data) to determine and generate a digital autonomy map), wherein the one or more route segments on the digital autonomy map are tagged with the determined one or more autonomy levels, respectively (see at least [0011-0013], [0028-0029], and [Fig. 2]), 
receiving, by the map server, real-time autonomy levels from a remote system (see at least [0028-0030]), and dynamically updating, by the map server, the one or more autonomy levels of the one or more route segments ,respectively, on the digital autonomy map based on the received real-time autonomy levels for providing driving assistance to the first autonomous vehicle (see at least [0028-0030], Carlson et al teaches updating autonomy level map based on real time data received from a remote system.). 
However, Carlson do not specifically wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, by the map server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle; and wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein the first autonomous vehicle controls transit operations on remaining part of the route based on the updated digital autonomy map. 
(see at least 0010-0011], [0020-0021], and [0093-0095]); receiving, by the map server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments (see at least [0046], [0065], and [0077-0079]), wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0077-0079]); and wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0076-0080] and [0085-0086], Park teaches a server receiving driving states and autonomy levels of vehicles travelling on a road segment collected in real time and updates the driving level for each road section based on the real-time received/collected data. Furthermore, when the server searches for a route for an autonomous vehicle (the updated autonomy levels which was made by collected/received data from vehicle traversing the routes ahead of the vehicle) are determined and searches for a route based on a target driving level.), wherein the first autonomous vehicle controls transit operations on remaining part of the route based on the updated digital autonomy map (see at least 0010-0011], [0020-0021], [0076], [0084-0086], and [0093-0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the 
With respect to claim 4, Carlson as modified by Park teaches receiving, by the map server, first sensor data from the first autonomous vehicle and second sensor data from the one or more second autonomous vehicles (Park, at least [0055-0057], [0075-0076], and [0083-0085], Park teaches receiving sensor data from at least one or more autonomous vehicles.), wherein the first sensor data and the second sensor data include global positioning system (GPS) data (Park, at least [0047]), image data of an exterior environment (Park, at least [0055]), radio detection and ranging (RADAR) data (Park, at least [0055]), ultrasonic data (Park, at least [0055]), and light detection and ranging (LiDAR) data (Park, at least [0055], See claim 1 above for rationale of obviousness, motivation and reason to combine.). 
With respect to claim 5, Carlson as modified by Park teaches retrieving, by the map server, at least real-time route information of the one route from a route database (Carlson, at least [0028]); retrieving real-time traffic information of the one route from a traffic database (Park, at least [0075-0076]), and real-time weather information of the one route from a weather database (Park, at least [0074-0076], See claim 1 above for rationale of obviousness, motivation and reason to combine).
With respect to claim 7, Carlson as modified by Park teaches wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated on the digital autonomy map based on real-time route information (Carlson, at least [0028-0030]), the real-time weather information (Carlson, at least [0028-0030]), the first sensor data (Park, at least [0047], [0055-0057], [0075-0076], and [0083-0085], Park teaches receiving sensor data from at least one or more autonomous vehicles.), the second sensor data (Park, at least [0047], [0055-0057], [0075-0076], and [0083-0085]), and the real-time traffic information (Park, at least [0048] and [0075], See claim 1 above for rationale of obviousness, motivation and reason to combine.).
With respect to claim 9, Carlson as modified by Park teaches rendering, by the map server, the digital autonomy map on a navigation device of the first autonomous vehicle (Carlson, at least [0025-0030]); wherein the transit operations between the source location and the destination location are controlled based on navigation and autonomy information indicated by the rendered digital autonomy map (Park, at least 0010-0011], [0020-0021], [0093-0095], and [0103], See claim 1 above for rationale of obviousness, motivation and reason to combine). 
With respect to claims 10, 13, 14, 16, and 18, they are drawn to a driving assistance system that recite substantially the same limitations as the respective a driving assistance method claims 1, 4, 5, 7, and 9. As such, claims 10, 13, 14, 16, and 18 are rejected for substantially the same reasons given for the respective driving assistance method claims 1, 4, 5, 7, and 9 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Claims 2-3, 8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US20180266833) in view of Park et al (US20200174470) in view of Gala-Oliveras et al (US20190049259).
With respect to claim 2, Carlson teaches wherein, the historical autonomy levels are generated based on historical driving conditions of the one or more route segments of the one route (see at least [0028], Carlson et al taches when road conditions are changed the autonomous driving level of the road is changed accordingly, this implies that the data (historical data) of the autonomy driving level map was based on historical driving.). Carlson as modified by Park do not specifically teach wherein the historical autonomy levels are generated based on historical configuration of one or more sensors and processing components of one or more third autonomous vehicles. Galan-Oliveras et al teaches wherein the historical autonomy levels are generated based on historical configuration of one or more sensors and processing components of one or more third autonomous vehicles (see at least [0012], [0018], [0025], and [0045]). 
 to incorporate the teachings of Galan-Oliveras wherein the historical autonomy levels are generated based on historical configuration of one or more sensors and processing components of one or more third autonomous vehicles. This would be done to improve the driving experience of a user and increase convenience of the user (see Galan-Oliveras et al para 0011). 
With respect to claim 3, Carlson do not specifically teach wherein the historical autonomy levels are extracted based on a time or a time duration of a day associated with the first autonomous vehicle. Park teaches wherein the historical autonomy levels are extracted based on a time or a time duration of a day associated with the first autonomous vehicle (see at least [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the historical autonomy levels are extracted based on a time or a time duration of a day associated with the first autonomous vehicle. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111). 
With respect to claim 8, Carlson do not specifically teach wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on: a vehicle category of at least one of the first autonomous vehicle and the one or more second autonomous vehicles. Park teaches wherein the one or more autonomy levels of the one or more route segments, (see at least [0044], [0075], and [0079-0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on: a vehicle category of at least one of the first autonomous vehicle and the one or more second autonomous vehicles. This would be done to improve the utilization rate of autonomous driving and increasing driving safety of autonomous vehicles (see Park et al 0110-0111). 
Furthermore, Carlson as modified by Park do not specifically teach wherein the one or more autonomy levels of the one or more route segments, respectively, are further dynamically updated based on an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle. Galan-Oliveras teaches wherein the autonomy level of each route segment of the at least one route is further dynamically updated based on an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0011-0012], [0018], [0025-0027], [0031-0035], [0043-0045], and [0062] Galan-Oliveras teaches determining and updating route segment(s) autonomy level by monitoring the autonomous driving factors during a trip of the autonomous vehicle, vehicle capability and/or health data, sensor health data of an advanced vehicle 12 (autonomous vehicle). Galan-Oliveras further teaches that advanced vehicles 102 are capable of performing communication with each other which implies of second autonomous vehicles capable of being around or ahead of a first advanced vehicle and route segment could be determined or updated based on an operating state of one or more sensors and processing components of a second advanced vehicle which may be ahead of the first vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park to incorporate the teachings of Galan-Oliveras wherein the autonomy level of each route segment of the at least one route is further dynamically updated based on an operating state of one or more sensors and processing components of the first autonomous vehicle and the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle. This would be done to improve the driving experience of a user and increase convenience of the user (see Galan-Oliveras et al para 0011).  
With respect to claims 11, 12, and 17 they are drawn to a driving assistance system that recite substantially the same limitations as the respective driving assistance method claims 2, 3, and 8. As such, claims 11, 12, and 17 are rejected for substantially the same reasons given for the respective driving assistance method claims 2, 3, and 8 and are incorporated herein (see claims 2, 3, and 8 above for rationale of obviousness, motivation, and reason to combine).

Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US20180266833) in view of Park et al (US20200174470) in view of Shimizu et al (US20190113353).
With respect to claim 6, Carlson as modified by Park teaches wherein the real-time route information includes a route segment type (Park, at least [0048], [0056], and [0075]), speed restriction information (Park, at least [0048], [0056], and [0075]), and obstruction information of each route segment of the one or more route segments (Park, at least [0048], [0056], and [0075]), the real-time traffic information includes real-time traffic conditions associated with each route segment of the route (Park, at least [0048], [0056], and [0075], See claim 1 above for rationale of obviousness, motivation and reason to combine.). 
However, Carlson as modified by Park do not specifically teach wherein the real-time weather information includes real-time temperature, fog, light, humidity, and pollution information associated with each route segment of the route. Shimizu teaches wherein the real-time weather information includes real-time temperature, fog, light, humidity, and pollution information associated with each route segment of the route (see at least [0017], [0020], [0049], [0086-0087], and [0093], Shimizu taches receiving data regarding weather condition of a route in which it may affect safe engagement of autonomous driving, as such, the listed conditions are obvious variation of weather conditions which may affect safe engagement of autonomous driving.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park to  teachings of Shimizu wherein the real-time weather information includes real-time temperature, fog, light, humidity, and pollution information associated with each route segment of the route. This would be done to optimize the degree of autonomous driving on a route.  
With respect to claim 15, it is drawn to a driving assistance system that recite substantially the same limitations as the respective driving assistance method claim 6. As such, claim 15 is rejected for substantially the same reasons given for the respective driving assistance method claim 6 and is incorporated herein (see claim 6 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 19, Carlson teaches a driving assistance system, comprising (see at least [abstract]): 
generating historical autonomy levels associated with one or more route segments of the at least one route (see at least [0011-003] and [0028-0029]); and a map server comprising circuitry configured to: 
determine one or more autonomy levels for the one or more segments based on the generated historical autonomy levels (see at least [0011-003] and [0028-0029]); generating a digital autonomy map including the one or more route segments of the at least one route (see at least [0011-0013] and [0028-0029], Carlson et al teaches utilizing stored data in memory (historical data) to determine and generate a digital autonomy map), wherein the one or more route segments on the digital autonomy map are tagged with the determined one or more autonomy levels, respectively (see at least [0011-0013], [0028-0029], and [Fig. 2]), 
(see at least [0028-0030]), and dynamically updating, by the map server, the one or more autonomy levels of the one or more route segments ,respectively, on the digital autonomy map based on the received real-time autonomy levels for providing driving assistance to the first autonomous vehicle (see at least [0028-0030], Carlson et al teaches updating autonomy level map based on real time data received from a remote system.). 
However, Carlson do not specifically wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, by the map server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle; and wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle, wherein the transit operations on remaining part of the route are controlled based on the updated digital autonomy map. 
Park teaches wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location (see at least 0010-0011], [0020-0021], and [0093-0095]); receiving, by the map server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments (see at least [0046], [0065], and [0077-0079]), wherein the one or more second autonomous vehicles are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0077-0079]); and wherein the dynamically updating of the one or more autonomy levels is based on the received real-time autonomy levels of the one or more second autonomous vehicles that are traversing the one or more route segments ahead of the first autonomous vehicle (see at least [0046], [0065], and [0076-0080] and [0085-0086], Park teaches a server receiving driving states and autonomy levels of vehicles travelling on a road segment collected in real time and updates the driving level for each road section based on the real-time received/collected data. Furthermore, when the server searches for a route for an autonomous vehicle (the updated autonomy levels which was made by collected/received data from vehicle traversing the routes ahead of the vehicle) are determined and searches for a route based on a target driving level.), wherein transit operations on remaining part of the route are controlled based on the updated digital autonomy map (see at least 0010-0011], [0020-0021], [0076], [0084-0086], and [0093-0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Park wherein the digital autonomy map is utilized by the first autonomous vehicle for controlling transit operations between the source location and the destination location; receiving, by the map server, real-time autonomy levels from one or more second autonomous vehicles that are currently traversing the one or more route segments, wherein the one or more second autonomous vehicles are traversing the one 
Furthermore, Carlson as modified by Park do not specifically teach a transportation server comprising circuitry configured to: select at least one route from one or more routes, wherein the at least one route connects a source location and a destination location of a first autonomous vehicle. Shimizu teaches transportation server comprising circuitry configured to: select at least one route from one or more routes (see at least [0017], [0028], [0031], [0054-0055], and [0119]), wherein the at least one route connects a source location and a destination location of a first autonomous vehicle (see at least [0017], [0028], [0031], [0054-0055], and [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park to incorporate Shimizu teachings of a transportation server comprising circuitry configured to: select at least one route from one or more routes, wherein the at least one route connects a source location and a destination location of a first autonomous vehicle. This would be done to optimize the degree of autonomous driving on a route.  
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US20180266833) in view of Park et al (US20200174470) in view of Shimizu et al (US20190113353) in view of Kishovskiy et al (US20180342113).
With respect to claim 20, Carlson as modified by Park and Shimizu specifically teaches wherein the circuitry of the transportation server is further configured to select the at least one route from the one or more routes based on overall autonomy level of each route of the one or more routes (Shimizu, at least [0017] and [0165]), real-time traffic conditions of each route (Shimizu, at least [0095], [0127], and [0160]), real-time environmental conditions of each route (Shimizu, at least [0023], [0049], [0074], and [0128]), a trip time associated with each route (Shimizu, at least [0163-0164], and [0170]), and route preferences of a user associated with the first autonomous vehicle (Shimizu, at least [0018], and [0162-0164], ), wherein the user is at least one of a driver or a passenger associated with the first autonomous vehicle (Shimizu, at least [0018] and [0076], See claim 19 above for rationale of obviousness, motivation and reason to combine.). 
However, Carlson as modified by park and Shimizu do not specifically teach wherein the driver is selected from a set of available drivers based on the one or more autonomy levels of the one or more route segments, respectively, of the at least one route. Kislovskiy teaches wherein the driver is selected from a set of available drivers based on the one or more autonomy levels of the one or more route segments, respectively, of the at least one route (see at least [0028] and [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Park and  Kislovskiy teachings wherein the driver is selected from a set of available drivers based on the one or more autonomy levels of the one or more route segments, respectively, of the at least one route. This would be done to efficiently utilize the fleet of service providers and reduce the risk of a transportation service (see Kislovskiy et al para 0082 and 0170). 
With respect to claim 21, Carlson as modified by Park, Shimizu, and Kislovskiy teaches wherein the one or more route segments include the first route segment and the second route segment (Carlson, at least [0024-0025], [0027], and [Fig. 2]); wherein the circuitry of the transportation server is further configured to generate one or more notifications to alert the user of a potential change in vehicle settings of the first autonomous vehicle based on a switch from a first route segment having a first autonomy level to a second route segment having a second autonomy level (Parker, at least [0065], [0071], [0073], [0083-0086], [0099], [0101], and [claim 10], Par teaches outputting a notification informing of a change in the vehicle autonomous driving level if the autonomous driving level of the autonomous vehicle is different from the road link autonomy level, therefor, under the broadest reasonable interpretation, when a vehicle is traveling or switching on a segment (link) that of a respective autonomy level, a notification of the vehicle’s autonomous driving vehicle level is outputted when the vehicle’s autonomous driving level is different thus changing the autonomous driving level. See claim 19 above for rationale of obviousness, motivation and reason to combine.), and wherein the one or more notifications include at least one of an estimated time duration or an estimated distance after which the first autonomous vehicle is to switch from the first route segment to the (Kislovskiy, at least [0025], [0027], [0056], [0078], [0129], and [0175], Kislovskiy teaches estimated time or distance of route (factors of estimated trip cost), the route may consist of more than one segment, as such the estimated total distance or time is calculated for all segments switching from one route segment to another. See claim 20 above for rationale of obviousness, motivation and reason to combine.). 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/YUEN WONG/Primary Examiner, Art Unit 3667